Concurring Opinion.
Dowling, C. J., and Monks, J.,
concur in the reversal only upon the ground that section seventeen of the act under consideration is invalid because in violation of clause twelve, section twenty-two, article four of the Constitution. It is conceded that said act is local, and it was so decided in Board, etc., v. State, 147 Ind. 476.
Said section seventeen provides for raising the money to build the new court-house and jail, by annually levying and collecting a special tax on all taxable property in the township to which the county seat is removed. This is clearly in *611violation of said clause of the Constitution, supra, which provides that the General Assembly shall not pass local or special laws, “Eor the assessment and collection of taxes for State, county, township, or road purposes.” It is true that the General Assembly has the power to pass local or special laws for the removal of county seats. Mode v. Beasley, 143 Ind. 306. But this does not authorize the enactment of a provision in such local or special laws that violates any part of the Constitution.
And Dowling, C. J., concurs in the reversal for the additional reason that the erection of a court-house and jail is in no sense a township purpose.